The opinion of the court was delivered, by
Agnew, J.
—Joseph M. Davis claims a conveyance to certain real estate on the ground that he is the owner, by succession to his wife, of the fund invested in its purchase. The fact of a purchase does not change the nature of the investment: that is fixed by the law itself authorizing the investment. The question before us is upon the-title to the succession, not the nature of the subject of investment. This must depend on the law. The Act of 1832 had provided for investments in certain stocks and in “real securities.” The Act of 13th April 1854 enlarged the subjects of investment by extending them to ground-rents and other real estate. It provides as follows: “ It shall be lawful for any trustee, committee or guardian to invest money in ground-rents or other real estate, by leave of the proper court, under proceedings as provided in the act to which this is a supplement.” So far the law authorizes the purchase of real estate, and pro*122tects the guardian: Woodward’s Appeal, 2 Wright 322. Then to protect the ward it proceeds: “ Provided, that it shall be the opinion of the court that such investment will be for the advantage of the estate, and no change be made in the course of succession by such changes of investment as regards the heirs or next of kin of the cestui que trust.” Thus the ownership of the fund is protected and its succession regulated, notwithstanding the subject of investment be real estate. This is the law of the trust, and to defeat it, it must be shown that the guardian and the minor ward can, by mere acts in pais, defeat the decree of the court, and the character which the law itself has stamped upon the invested fund; otherwise a conversion must be tortious. But this cannot be. A guardian has no authority to convert money into realty: 2 W. & S. 572. Had the property been destroyed by fire or depreciated in price, the minor’s assent would be no protection. It would be mismanagement, rendering the guardian liable to removal under the 22d section of the Act of 29th March 1832. It required an Act of Assembly to authorize the investment.. It cannot be presumed, therefore, that the guardian’s act was tortious in this case. The purchase was not iptso facto a conversion, because it was authorized by the Act of 1854, which preserved the right of succession to the fund. The purchase was an express investment, so asked for and so decreed by the court. And lastly, this very case has been judicially determined to be a proper act of investment; for it was on this very ground that in Woodward’s Appeal, supra, the guardian was protected-against payment of the superincumbent mortgage for which she became personally liable, by taking the deed subject to the mortgage under the decree of the Orphans’ Court, and payment, therefore, was decreed out of the ward’s other personal estate. This payment was decreed after the ward’s death to be made out of her estate which had been legally vested at her death in the appellant. The money paid on the mortgage thus became also invested in the same real estate, and it cannot be possible that it also shall be considered as converted into real estate, descendible to the heirs at law instead of the appellant, in whom it had vested by succession. Had the act of the guardian been an illegal conversion, the court would have left her to her fate. Then on what principle can we say that the guardian intended a simple conversion, and not an investment contrary to her powers, her interests, her safety and expressed intention, and in violation of the order of the court, and without any express trust in the deed to indicate her departure from the authority committed to her ? What right had the guardian or the ward to control or change the legal effect and operation of the decree of the court ? Clearly the guardian could not alter the right of succession; just as clearly the assent of the minor could not; and still more clearly the authority of the future husband bf the ward could not. *123If the ward had died after the alleged conversion, and before marriage, what protection would her act, or that of her intended husband, have afforded the guardian when called to an account by the next of kin ? Could she plead a conversion into an inheritable estate, changing the course of succession ? She would have been estopped by the record of the Orphans’ Court decreeing the investment. Independently of the Act of 1854, stamping upon it the character of personalty in regard to the succession, the policy of the law is opposed to a conversion of the rights of the owners of the fund, even when the fund itself is authorized to be converted into property of a different nature. This is abundantly shown by the authorities cited by the appellant. The character of the act of the guardian in this case must be determined as it was at the date of the deed. If then an investment, it continued to be so. No act of the appellant could change it. Admit that he supposed he was tenant by the curtesy by the marriage, and after his wife’s death united in a request to the trustee to sell and distribute the proceeds as real estate; still there was no sale and no change in the law of the succession, which inhered in the investment as personalty from the beginning. He is not estopped; no sale has been made, no distribution as he intended, and no one has been injured by his mistake. Nothing was done and nothing changed.
A marriage settlement has been suggested to support the conversion of the fund, and change the order of succession. But no such settlement can be found in the evidence. The whole transaction as proved is, that a marriage was in contemplation; that the parties, Mrs. Woodward, her daughter and Mr. Davis made an arrangement for the purchase of the house, and applied to the witness, the executor of Mr. Kitchen, from whose estate the funds were to come, for the money to pay for the house, and that Mrs. Woodward went into the Orphans’ Court and obtained an authority to make the investment. Now what did this settle? A marriage settlement must settle something in some way. But what did this settle? Was there a settlement by Mr. Davis of the property on Miss Kitchen, to herself and her heirs, or was it a settlement by Miss Kitchen on herself, and with his consent ? There is not a word of proof on this point. There is evidence of the purchase of the property by common consent, and no doubt for the purpose of providing a home for the young couple when they should be married, but what evidence is there of a conversion of the fund from personalty into realty, and of an agreement to discharge the guardian from liability under the decree of the Orphans’ Court ? Clearly there is not a particle. To bind Davis by a settlement of the property as realty on his wife, clearly his assent must have been given to a change in the succession by the conversion of the fund to his prejudice. The parol evidence *124shows no such agreement, and still less does the deed; that exhibits no trust whatever for Miss Kitchen. The deed is made to Mrs. Woodward herself, and discloses no trust. If it were not for her description as guardian, the deed would not even indicate the source from which the purchase-money came. But if there were any evidence of Davis’s consent to the conversion of. the sum paid on the property by Mrs. Woodward, there is positively no proof whatever that he consented that the mortgage charged on the property should not be paid out of the personal estate after it had actually vested in him. Woodward’s Appeal, 2 Wright, decides that this money was rightfully taken from the estate to protect the guardian against the mortgage. That could be justified only on the ground that she had rightfully invested the former money in the purchase. As an investment this does no harm, and changes no one’s rights. Davis, being entitled to the money, has only to follow it into the property. But if he cannot follow it into the property because of a conversion of the fund, and a change in the succession, it can only be on the ground that he has consented to the conversion, and to change the right of succession into inheritance by descent, and of this there is no evidence whatever.
Decree of the Orphans’. Court dismissing the petition is reversed, and a decree now entered for the appellant, to be drawn up and entered in due form, with costs.
Read and Sharswood, JJ., dissented.